Name: Commission Regulation (EC) No 1851/2002 of 17 October 2002 amending Regulation (EC) No 1080/2002 opening a standing invitation to tender for exportation to certain third countries of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy;  plant product;  EU finance;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1851Commission Regulation (EC) No 1851/2002 of 17 October 2002 amending Regulation (EC) No 1080/2002 opening a standing invitation to tender for exportation to certain third countries of rye held by the German intervention agency Official Journal L 280 , 18/10/2002 P. 0003 - 0003Commission Regulation (EC) No 1851/2002of 17 October 2002amending Regulation (EC) No 1080/2002 opening a standing invitation to tender for exportation to certain third countries of rye held by the German intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 1080/2002(3) opened an invitation to tender for exportation of rye held by the German intervention agency to any country outside the Union except those of zone VII as listed in the Annex to Regulation (EEC) No 2145/92(4), as amended by Regulation (EC) No 3304/94(5), and except Estonia, Lithuania, Latvia, Poland, the Czech Republic, the Slovak Republic, Hungary, Norway, the Faeroe Islands, Iceland, Russia, Belarus, Bosnia and Herzegovina, Croatia, Slovenia, the territories of the former Yugoslavia other than Slovenia, Croatia and Bosnia and Herzegovina, Albania, Romania, Bulgaria, Armenia, Georgia, Azerbaijan, Moldova, the Ukraine, Kazakhstan, Kyrgyzstan, Uzbekistan, Tajikistan and Turkmenistan. Given the situation in the various markets outside the Union Switzerland and Liechtenstein should also be excluded from this list.(2) Regulation (EC) No 1080/2002 should therefore be amended as regards the export destinations.(3) The measures of this Regulation accord with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 1080/2002 is replaced by: "1. The invitation covers a maximum of 1000000 tonnes of rye for exportation to any country outside the Union except those of zone VII as specified in the Annex to Regulation (EEC) No 2145/92 and except Switzerland, Liechtenstein, Estonia, Lithuania, Latvia, Poland, the Czech Republic, the Slovak Republic, Hungary, Norway, the Faeroe Islands, Iceland, Russia, Belarus, Bosnia and Herzegovina, Croatia, Slovenia, the territories of the former Yugoslavia other than Slovenia, Croatia and Bosnia and Herzegovina, Albania, Romania, Bulgaria, Armenia, Georgia, Azerbaijan, Moldova, the Ukraine, Kazakhstan, Kyrgyzstan, Uzbekistan, Tajikistan and Turkmenistan."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 164, 22.6.2002, p. 11.(4) OJ L 214, 30.7.1992, p. 20.(5) OJ L 341, 30.12.1994, p. 48.